     Case 3:18-cr-03071-WQH Document 124 Filed 07/08/19 PageID.841 Page 1 of 2



1      Michael L. Lipman (SBN 66605)
2      Karen Lehmann Alexander (SBN 265926)
       DUANE MORRIS LLP
3      750 B Street, Suite 2900
4      San Diego, CA 92101-4681
       E-mail: mllipman@duanemorris.com
5               klalexander@duanemorris.com
6      Attorneys for Defendant, Oliver Lindsay
7
8                            IN THE UNITED STATES DISTRICT COURT
9                       FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,                  Case No. 18-CR-3071 WQH (MDD)
11
12                     Plaintiff,                NOTICE OF MOTION AND MOTION TO
                                                 COMPEL DISCOVERY, TO COMPEL
13                                               REQUIRED NOTICE, AND TO
               v.
14                                               PRESERVE EVIDENCE
      GANNON GIGUIERE (1), and
15                                               Judge: Hon. William Q. Hayes
      OLIVER LINDSAY (2),
16                                               Date: August 5, 2019
                       Defendants.               Time: 2:00 p.m.
17                                               Courtroom: 14B
18
19
20
21
22
23
24
25
26
27
28
       DM1\9763416.1                                1
                              NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY
                                      CASE NO. 18-CR-3071 WQH (MDD)
     Case 3:18-cr-03071-WQH Document 124 Filed 07/08/19 PageID.842 Page 2 of 2



1                TO ALL PARTIES AND THEIR COUNSEL:
2                PLEASE TAKE NOTICE that on August 5, 2019, at 2:00 p.m., or as soon
3      thereafter as the matter may be heard, in Department 14B of the above-entitled Court,
4      Defendant Oliver Lindsay (“Lindsay”) will move this Court for an Order compelling
5      discovery; compelling the government to provide required notice including notice
6      under Federal Rules of Criminal Procedure 404(b), 609, and expert notice; and
7      compelling the government to preserve evidence. This Motion is based on the
8      accompanying memorandum of points and authorities and any other materials that
9      may come to the Court’s attention.
10     Dated: July 8, 2019                           DUANE MORRIS LLP
11
                                                 By: /s/Karen Lehmann Alexander
12                                                   Michael L. Lipman
13                                                   Karen Lehmann Alexander
                                                     Attorneys for Defendant Oliver Lindsay
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       DM1\9763416.1                             2
                           NOTICE OF MOTION AND MOTION TO COMPEL DISCOVERY
                                   CASE NO. 18-CR-3071 WQH (MDD)
